Agreements on trade in bananas - Repeal of Council Regulation (EC) No 1964/2005 on the tariff rates for bananas - Agreements on trade in bananas (debate)
The next item is the joint debate on:
the recommendation by Francesca Balzani on behalf of the Committee on International Trade on the draft Council decision on the conclusion of a Geneva Agreement on Trade in Bananas between the European Union and Brazil, Colombia, Costa Rica, Ecuador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Peru and Venezuela and of an Agreement on Trade in Bananas between the European Union and the United States of America [07782/2010 - C7-0148/2010 - 2010/0057(NLE)],
the report by Francesca Balzani on behalf of the Committee on International Trade on the proposal for a regulation of the European Parliament and of the Council repealing Council Regulation (EC) No 1964/2005 on the tariff rates for bananas - C7-0074/2010 -,
the question for oral answer to the Council on the conclusion of a Geneva Agreement on Trade in Bananas by Vital Moreira and Francesca Balzani on behalf of the Committee on International Trade - B7-0007/2011), and
the question for oral answer to the Commission on the conclusion of a Geneva Agreement on Trade in Bananas by Vital Moreira and Francesca Balzani on behalf of the Committee on International Trade - B7-0008/2011).
Madam President, ladies and gentlemen, Parliament has been called upon to express its opinion on two agreements that have been signed with the United States and with 11 Latin American countries, which will draw a line under a long and difficult affair. This affair has witnessed the European Union challenged at the World Trade Organisation, and more importantly has witnessed it as the losing party.
It is a thorny issue, as the disputes relate to the principle of non-discrimination in international trade, which Europe has been accused of breaching in the way in which banana imports are organised within the Union. This is because we have a two-track system in that we apply one system to African, Caribbean and Pacific (ACP) countries and a different system to other countries. This system allowed ACP countries to bring this product to the European market without paying any import duty, unlike other countries, which have to pay a duty of EUR 176 per tonne.
This agreement therefore brings the situation back into balance and most importantly allows ACP countries, which are in a fragile state of development, to export their products to the EU duty-free. At the same time, the other countries that have signed the agreements will be able to export bananas to the EU subject to the payment of import duties, which however will be gradually reduced over the period 2011-2017 from the current rate of EUR 176 per tonne to EUR 114 per tonne.
However, as well as finally bringing the EU back into line with its commitments as a member of the World Trade Organisation and therefore in some ways restoring its credibility, including as an institution, the most important aspect is that these agreements make allowances for ACP countries in a vulnerable state of development, as they provide for instruments to give them financial support. These instruments will allow those countries to invest in diversifying their production and will therefore hopefully strengthen their economies. At present, these measures, worth EUR 190 million, are to be provided until 2013.
I believe that these agreements are a positive step, not only because they draw a line under disputes in which the EU has been the losing party, with the ensuing consequences in economic and disciplinary terms and in terms of its institutional credibility as I already mentioned, but also because they lead to a balanced solution that respects the needs both of these ACP countries and of European producers in the outermost regions, who certainly cannot be abandoned to unbridled competition.
I therefore propose that Parliament should approve these agreements, whilst asking the Council and Commission for firm commitments. In the first instance, they should provide, as quickly as possible, for an evaluation of the impact that these agreements will have between now and 2020 - quite a long timescale, therefore - on ACP countries and on European producers in the outermost regions, whose economies are closely tied to bananas. Secondly, Parliament should ask for a firm commitment to evaluating the effects of the financial accompanying measures earmarked for the ACP countries eighteen months before they are due to end. This would ensure that those countries could receive further assistance and support measures if necessary, so that they are not left to go it alone and are supported in combating, counteracting and mitigating to some degree any negative consequences that the entry into force of these agreements may have within the European Union due to the price adjustments and hence to changes in the competitiveness of bananas from other countries.
I therefore believe that by resolving a tricky issue this agreement definitely provides a way out that also takes into consideration the needs of those weaker countries which, as I have already said, have always been our main concern, including during the long debate we had in the Committee on International Trade. I hope they will find strong support and a favourable solution in these accompanying measures, in particular in terms of monitoring and the commitment, which Parliament is asking of the Commission and Council, to look at the impacts of the agreement and the effects of the aid measures, and to extend and increase them if necessary in the future.
President-in-Office of the Council. - (IT) Madam President, Mrs Balzani, ladies and gentlement, I would like to thank you very much for having given the Presidency-in-Office of the Council and the Council the opportunity to speak on this issue, which is important both from the point of view of international trade and from the point of view of solidarity and development.
I hope to be able to reply to the questions asked by Mr Moreira and to address the misgivings and concerns which Mrs Balzani has mentioned. If I may, I will now continue in Hungarian.
(HU) As regards the livelihood of banana producers in the EU and in ACP countries, the Council is aware that banana production is of fundamental social and economic importance to the banana-growing regions of the EU. The draft regulation stipulates that the Banana Accompanying Measures programme must be evaluated 18 months prior to the programme's expiry. However, ladies and gentlemen, as you are aware, the preparation of this evaluation report and any further proposals falls within the competence of the Commission, and not the Council, but I am sure that Commissioner Cioloş will elaborate on this. The same applies to the impact assessments referred to in the question for oral answer.
The implementation of the Banana Accompanying Measures covering the ACP countries requires an amendment of the regulations on the EU's set of foreign relations instruments. In the interest of the beneficiary countries, the Council is counting on the constructive cooperation of the European Parliament in resolving the institutional issues that are currently delaying the adoption of the required provisions.
As regards the distribution of resources allocated to the Banana Accompanying Measures between the beneficiary countries, the Council, in its position adopted in the first reading, expressed support for the draft regulation on the Banana Accompanying Measures, which lays down unambiguous indicators and criteria for distribution. These indicators are the following: the volume of banana trade with the EU, the importance of banana exports to the economy of the ACP country concerned, and the level of development of the country.
Concerning the POSEI programme, the Commission submitted a draft regulation of the European Parliament and of the Council on 24 September 2010, which lays down individual agricultural measures for the outermost regions of the EU. The proposal is currently being examined by the preparatory bodies of the Council. As regards the banana duties discussed under the free trade agreements to be concluded by the Commission with Columbia, Peru and Central America, I would like to stress that the Council has not yet formed an opinion on these agreements, and I therefore cannot relay its official position to you at this point.
The EU began negotiations with the entire Andean Community with a view to creating an interregional association agreement. The talks were suspended in June 2008, because the Andean countries could not agree on the objectives and content of the chapter on trade. New negotiations began in January 2009 with the willing Andean countries, namely Columbia, Ecuador and Peru, in order to reach a multilateral free trade agreement. After Ecuador suspended its participation in July 2009, talks continued with Peru and Columbia. The European Commission closed its negotiations with Peru and Columbia on 1 March 2010.
The multilateral agreement negotiated with these two countries is open for other members of the Andean Community, including Ecuador, to join. In the past months, Ecuador has also indicated officially that it is ready to resume negotiations and join the multilateral agreement. The Council welcomes this decision. If negotiations with Ecuador continue, the level of ambition of obligations in the field of market opening must reflect the level of ambition of the obligations negotiated with Columbia and Peru.
In conclusion, I therefore ask the honourable Members to give their consent to the conclusion of the banana agreement, and also to vote tomorrow for the proposal to repeal the regulation establishing banana duties. I am counting on your cooperation and would like to thank you for your attention.
Madam President, Mrs Győri, Mrs Balzani, ladies and gentlemen, first of all, I am delighted to note that the main aspects and the general orientation of the Commission's proposal on bananas have been supported by the rapporteur. Furthermore, Mrs Balzani gave a very good introductory presentation of the context in which these negotiations have taken place and in which this agreement has been signed.
The Commission unreservedly supports the conclusions of the rapporteur's draft recommendation and the draft report on this issue. It is true that the 2009 Geneva Agreements on bananas are very important, and Mrs Balzani emphasised very well the reasons why this is so. I would also like to point out that these agreements will bring peace on this thorny subject, and that they will also facilitate the Doha process and bring about the conditions necessary for establishing a stable European banana market, one which will be predictable over the coming years.
I would like to come back to some of the most important issues raised by the rapporteur and the MEPs in their oral or written questions, as well as those in the motion for a resolution which forms part of the package.
As regards the support given to European Union producers, I am very aware of the essential socioeconomic role of banana production in the European Union regions concerned - particularly the outermost regions - and of concerns about the economic viability of banana production in these regions.
In a recent report on the POSEI system, submitted to the European Parliament and the Council in September 2010, the Commission explains the consequences of the Geneva Agreements and the fact that these consequences have already been integrated into the 2006 reform of the system applicable to bananas.
In order to protect European Union producers in a context of increased liberalisation, the budget for the banana sector was increased considerably, and the impact assessment carried out at the time took into account the fact that tariffs had fallen more than had been agreed.
Nonetheless, the Commission has shown that it is willing to keep a close eye on the impact of the agreements on the market and, if need be, to take the measures necessary to mitigate their effects.
On the question of strengthening the position of banana producers in the sector, I would like to emphasise firstly that this question is not unique to the banana sector, but applies to the entire agro-food sector. These problems in the producer sector - problems with negotiating power and the distribution of added value along the food supply chain - affect other sectors too. In order to address this, furthermore, as part of the reform of the common agricultural policy, the Commission will table proposals to strengthen producers' organisations, their role in the sector and their negotiating power.
Moreover, the Commission has created a High Level Group for the Agro-Food Industry bringing together several Commissioners who can table proposals along these lines - because the responsibility and power of the Commissioner for Agriculture is limited, but there are four Commissioners who participate in these groups and run these High Level Groups - a High Level Group with a road map and with proposals, and the Commission will table these in the next few months and years in order to try to respond to this issue of transparency in the food supply chain and negotiating power. Thus, in this context, banana producers in the sector will be able to benefit from it.
As regards the distribution of financial resources for the ACP Banana Accompanying Measures, as you know, the draft regulation establishing the BAM was approved by the European Parliament on 21 October, and it lays down conditions for the distribution of these resources. Therefore, the criteria that you have asked for are already in place and, what is more, the results and the distribution of this envelope are already in place.
On this subject, the Commission has worked in close and fruitful collaboration with the European Parliament, and we have reached a good compromise on the content concerning this point. The draft regulation intended to provide this support for the ACP countries has, moreover, been approved by the European Parliament, and it also defines the allocation criteria for the various beneficiary countries, but in addition provides what you are asking for here - an assessment of the market conditions in these countries, 18 months before the programme expires. This assessment will give us an indication of whether the adaptation processes are going well, or if we might have to envisage other measures.
As regards the impact assessment concerning the effects of the agreements on banana producers in developing countries and the outermost regions of Europe up to 2020, I am indeed prepared to contemplate such an analysis if it proves necessary. However, we must also be realistic about the scope of the study, because it is aimed at a large number of banana-producing countries across the world - as well as a large number of countries in which bananas are a staple food - and it will therefore be difficult to conduct this study and to draw conclusions from it. Nevertheless, I am prepared to undertake a study of this kind, or to use any data on internal or external studies that the Commission already has at its disposal. As I have already said, we will carry out an assessment of the effects of the BAM on the ACP countries 18 months before the programme expires.
Finally, regarding the negotiations on a free trade agreement with certain Latin American countries, in particular Ecuador, you will doubtless be aware that the negotiations on the trade agreement with Colombia and Peru and with the Central American countries have been concluded at a technical level. The agreement with Colombia and Peru can also be applied to other member countries of the Andean Community, including Ecuador, if it wishes to return to these negotiations. Ecuador has, incidentally, made an official request to return to negotiations on the trade agreement, and the Ecuadorean administration and the Commission are currently examining the possibility of restarting negotiations and thus the possibility of seeking an agreement on the steps to take.
Those are the few comments that I wanted to make in relation to your report and to the issues that you have raised. I have spoken somewhat at length, but I wanted to answer those questions that I could from the outset.
rapporteur for the opinion of the Committee on Development. - (FR) Madam President, one of the provisions of international law is the principle of non-discrimination. That is very good. In theory, it cannot be faulted. The reality is slightly different.
The ACP countries do not pay import duties on bananas if they export to the European Union. This is an agreement - an acquis - and this agreement changes nothing about this fact. Non-ACP countries, on the other hand, which until now paid EUR 176 per tonne, will see their import duties fall to EUR 141. Reducing import duties by EUR 35 also changes the situation with regard to competition. The ACP countries, which received greater protection until now, will receive slightly less protection in future. The Commission negotiated this agreement on behalf of the European Union. For me, as rapporteur for the opinion, the question is whether it could have acted any differently. My answer is very clear: it could not. If it had acted differently, if it had refused to enter into these negotiations, the issue would have been adjudicated by the Dispute Settlement Body of the WTO. It is fair to say that the results would have doubtless been different from those achieved during the negotiations being discussed here. Does that mean that all's well that ends well? Certainly not.
I am rapporteur for the opinion on this agreement, and I am also rapporteur on the Banana Accompanying Measures, and I will present the report tomorrow at second reading. I will make the following comments on this issue.
First, the budget for the banana sector has been increased considerably. As the Commissioner has just reminded us, this is very good - I acknowledge that. This also answers a question by Mrs De Sarnez, who is very concerned about the situation that has just been created for banana producers in overseas départements and in the outermost regions.
Second, another concern that Mrs De Sarnez and I myself have, and that is also expressed within our Committee on Development, is that the downward trend will not end with the EUR 114, because the Commission is currently negotiating other agreements which will bring the figure down to well below EUR 114. There is even talk of EUR 75. Therefore, in accordance with the principle of non-discrimination, we will also have to monitor this downward trend, which is very worrying.
Third, as regards the Banana Accompanying Measures - which I will talk about in more detail tomorrow morning - I believe that Parliament has succeeded - and I thank the Commissioner for emphasising this point - in introducing some new things, in particular the impact assessment that will take place 18 months before the programme expires. That will allow us to look a bit beyond 2013 as well, because I do not believe that the problem in the banana sector will be resolved by 2013.
on behalf of the PPE Group. - Madam President, on behalf of the PPE Group, I urge the European Parliament to give the green light to this very important agreement. We believe that this will facilitate the Doha Round negotiations and also provide an impetus to our bilateral negotiations with the Mercosur countries on a free trade agreement.
We welcome the overall trend towards liberalisation of the global trade in bananas, including the current WTO agreement, as well as bilateral agreements with the Central American and Andean countries, and possibly one day with Mercosur.
The motion for a resolution - and I pay tribute for this to our rapporteur - is a well-balanced one, especially since we have taken into account the interests of our partners from the ACP countries, as well as local European banana producers.
It is my deep conviction that, while we move towards greater liberalisation of the global trade in bananas, we should make sure that we do not wipe out industries or sectors that have traditionally played important economic and social roles in certain European regions, such as the Canary Islands, Guadeloupe, Martinique, Madeira, the Azores and others.
Finally, we hope the Commission will take these concerns into account and will take steps to adjust the support package for domestic EU producers earmarked in the POSEI envelope and, if necessary, take other steps in order to ensure that, in parallel to the trend of liberalisation of the global trade in bananas, domestic EU producers are able to remain on the market and foster their traditional activities. A good opportunity to do that will be during the discussions on the next EU financial perspective.
Mr President, we all know the meaning of 'banana republic'. It is a country in which the large banana-producing companies make and break governments at their will. When governments inconvenience them by trying to retain minimum government rights or increase basic wages, they even use coups against them.
In these countries, the same companies continue to produce bananas. The destruction of forests and the environment, the miserable working conditions and the use of pesticides banned in the European Union are daily occurrences. At the same time, because of these multinationals, 99% of the bananas we eat are one species, even though there are several thousand species of banana, and this species is at risk of a specific disease as a result of single crop farming.
The measures to support the African, Caribbean and Pacific countries were very important and reducing them would have a serious impact on producers in those countries. These are very poor countries that need our help. The European Union is, globally, the biggest and the most profitable banana market. Over coming years, we shall indeed see these huge multinationals trying to gain absolute control of the EU market by ousting smaller producers, and this is honestly where we need to pay attention. The Commission needs to be on the alert to ensure that European competition laws are complied with to the letter, so that we can prevent the large multinationals from abusing their dominant position on the market by artificially depressing prices to start with, in order to oust small producers, and then creating cartels and increasing prices, so that they become very expensive to European consumers.
Madam President, as regards the approval of the trade agreements in the banana sector, the Group of the Greens/European Free Alliance will vote against.
These agreements are aimed at opening up the banana market by strengthening the dominant position of the large US multinationals, which already control more than 80% of the world market. If we approve agreements of this type, we will be acting against the interests, in particular, of the ACP countries, the outermost regions and Ecuador. Once again, small producers will be the ones who suffer. There must be an urgent, radical overhaul of international trade rules to guarantee food sovereignty and the development of local production for all.
The financial measures proposed by the European Commission to support these producers are insufficient. The European Union must not only ensure that an impact assessment is carried out in relation to these agreements; it must also amend its legislation accordingly so as to promote sustainable production and sustainable economies.
Madam President, in my opinion, these agreements are not positive. They provide a demonstration of how small banana producers, in the ACP countries and the outermost regions, have been taken hostage in the agreements concluded in 2009 in Geneva and in the Doha negotiations which are taking place today, agreements and negotiations which the World Trade Organisation desired and imposed.
It is true that the fate of small producers in the ACP countries and the outermost regions counts for very little given the powerful interests which are at stake - not only the interests of the Latin American giants, but also those of the European Union.
The reform of the banana market and the reform of the sugar market are basically expressions of the same inexorable shift towards a large global market, which, unfortunately, is crushing the weakest and most fragile. Furthermore, Madam President, the compensation measures envisaged will not be enough to ultimately prevent the ruin that lies in store for small planters, nor to lead the ACP countries, which are some of the poorest countries around, towards genuine development.
In fact, we are being urged to sign these agreements in order to save the Doha negotiations. If only our leaders were urged to show the same willingness to save global agreements aimed at the protection of the environment and the upwards harmonisation of workers' rights and living standards. If this were the case, then I believe that people would be much less hesitant about globalisation than they are today.
on behalf of the EFD Group. - Madam President, this banana is the stuff of war - an EU-inspired trade war with America that has lasted 16 years and has now been lost spectacularly.
The EU has now been fined nearly USD 200 million by the World Trade Organisation and been forced to drop its illegal tariffs - all because of the protectionism that lies at the heart of the EU, in this case protection of French colonies. May I say that this very banana which I bought today in the European Parliament supermarket is illegal! It does not conform to EU rules in terms of the length, the width and the straightness of bananas. What is going on?
With such barmy protectionism and such silly rules as this, one has to ask: is the European Union crazy or has it merely gone bananas?
. - (NL) Madam President, for decades, the European Union has been pursuing a protectionist trade policy, and that applies to bananas, amongst other things. The purpose of our import tax is to keep Latin American bananas out, while at the same time we hand out subsidies to exporting countries who are competitively weak.
Most of these subsidies, nearly EUR 300 million a year, go to the outermost regions of the European Union: this is sheer protectionism, over which the EU has had its knuckles rapped many times by the WTO. The European Union is all too keen to present itself as an advocate of international law and free trade, always ready to wag the moral finger at others.
However, when it comes to the European Union, we prefer to turn a blind eye. Everything is permitted as long as the unprofitable banana industry on islands such as French Guiana, the Azores and the Canary Islands is protected. We seem all too keen to tolerate the fact that the European taxpayer is having to foot a bill amounting to hundreds of millions of euros every year on such wasteful subsidies. It is high time that we abolished this European mismanagement and that the European Union stopped subsidising this economic inefficiency.
(ES) Madam President, I would respectfully inform Mr Campbell Bannerman that his banana is not from the Canary Islands.
Ladies and gentlemen, I am going to talk about bananas in this plenary sitting and I think that it is positive that bananas are being talked about here. It is positive because it is important to reiterate the need for EU banana producers to be protected, including those in the Canaries. I think this because I believe that the conclusion of the Geneva Agreement on Trade in Bananas is not good news for EU producers. Moreover, there are aspects of the resolution that we are debating today that are not completely satisfactory from the point of view of agriculture and of protecting EU banana producers.
However, I am aware that this proposal originates with the Committee on International Trade, whose criteria relating to several issues are very different from those that I am able to have. I will therefore assess the positive aspects of the proposal and not the negative ones.
It is positive that it brings to a close so many years of disputes in the World Trade Organisation, thus restoring tranquillity to a sector that needs certainty and stability for the future above all else. EU producers belong to the outermost regions, which have enormous problems producing bananas - or excellent-quality ones, anyway - and whose banana production is nothing like that in third countries in any respect, including in terms of cost, workforce, the environment or of plant protection safeguards.
From an agricultural point of view, it is important to stress that the agreement is damaging to EU producers. We are facing drastic cuts in tariffs, from EUR 176 to EUR 114 per tonne and EUR 75 per tonne in the case of the agreements with Colombia and Peru.
Therefore, Commissioner, with all due respect, I can tell you that it is not credible that there were provisions for this drop in tariffs in the financial detail of the 2006 Programme of Options Specifically Relating to Remoteness and Insularity (POSEI), because it is not true. The Commissioner said that it was provided for in relation to the Geneva Agreement; let us bear in mind that this tariff is EUR 114. There could never have been provision in 2006 for the tariff to decrease to EUR 75 as there is following these agreements.
I therefore believe that the necessary evaluations should be carried out and it will be confirmed that it is absolutely necessary for the financial details of the agreement to be updated because, inter alia, the Commission already saw the tariff of EUR 176 per tonne itself as low when it was implemented. EU producers are not, therefore, asking for anything that is not wholly justified, and we in Parliament have an obligation to protect them, as does the Commission.
Madam President, I want to concentrate on fair trade bananas. The importance of supporting banana producers from the poorest Caribbean nations is absolutely pivotal. Although EUR 200 million has been designated for African and Caribbean banana exporting countries, we need to look at this matter.
Anyone witnessing how people who work in this sector are treated, particularly by the large multinational corporations, would be quite disgusted. That is why fair trade bananas are so important - certainly to smaller producers, but also to ensure the better treatment of working people.
Bananas are Scotland's favourite fruit and, as such, my constituents want to know that what they are eating has been produced to the highest standards and with the utmost care. I would encourage colleagues to make an effort only to buy fair trade bananas and, if they see that they are not stocked in a supermarket, to complain.
As we have seen tonight, the politics of the trade in bananas is contentious. We must act to help the most vulnerable workers and the most vulnerable nations in the world.
(IT) Madam President, ladies and gentlemen, European producers often lose out in bilateral trade agreements and have been damaged by the liberalisation of import regulations.
The agreements we will be voting on tomorrow provide for a reduction in the import duties applied to bananas imported from Latin America. Whilst on the one hand these agreements have helped to resolve a conflict that has been going on for a decade, on the other hand they threaten to leave European banana producers in serious difficulty. It is obvious that the tariff reductions negotiated with the Latin American countries, combined with the support programme for the African, Caribbean and Pacific (ACP) countries and the programme of Banana Accompanying Measures threaten to seriously jeopardise European producers' competitiveness.
Until now, financial support for our banana producers has been provided through the POSEI (Programme of Options Specifically Relating to Remoteness and Insularity) grants, however the latest reform of POSEI back in 2006 does not cater in any way for these latest agreements. I think it is important therefore to ask the Council to consider the need to identify suitable instruments and resources to cover European producers' financial needs, thus improving their situation and at the same time compensating them for any damage they may suffer as a result of the agreements and the lowering of import duties.
I do not think it is feasible for us to look for resources to cover European banana producers' needs on an annual basis. I think we need to find a stable, long-term solution to make up for the damage they have suffered from the expansion and opening-up of the markets.
(DE) Madam President, after many years of dispute between the European Union on the one hand and the Latin American banana producers on the other, an important step has now been taken thanks to the Agreement on Trade in Bananas. I support this agreement because it also puts an end to the dispute at the World Trade Organisation.
However, the concessions made by the EU and the Latin American banana producers must not cause the general situation of the ACP countries to be forgotten. Assistance for the ACP countries provided by the EU must be carefully monitored and, where necessary, increased. The impact assessment called for by the European Parliament is important in this regard and this must be clearly emphasised. Despite all of the assistance, which is without doubt fundamental and important, there must be no reallocations with the EU budget. All too often, money made available for particular areas is reallocated and used for other purposes. This practice must be stopped, whether, as in the current case, it relates to the European Development Fund or other funds, including the agricultural fund, which is frequently under discussion at the moment. The European Union must remember its responsibilities towards the ACP countries and the outermost regions and be consistent in its actions.
If we now look at this heartening agreement from a global perspective then I have one eye on the Doha negotiations. The World Economic Forum in Davos seems to have provided some impetus. The G20 want to conclude the World Trade Organisation negotiations before 2012. It remains to be seen whether the words will actually be turned into action. However, it seems as though the Agreement on Trade in Bananas has added a piece to the big Doha puzzle.
Madam President, a few weeks ago we were going bananas about bees. Tonight we are buzzing like bees about bananas, and particularly this proposed agreement.
As you can see, it has got a mixed reaction - not surprisingly. There are benefits, particularly for producers who are going to gain by it, but there are also concerns - concerns about the impact on the environment and particularly concerns about the impact on producers in the European Union.
I think it is very important to take that on board, because the primary responsibility of any body, country or union is to take care of its own producers first. Only in that way can you actually extend the hand of friendship to others. The same applies to the proposed Mercosur deal. There are many in the European Union who feel that it will discriminate against and decimate the beef industry in the European Union, and particularly in my own country. So we have to be very careful. Yes, extend the hand of friendship, but not at the cost of our own producers.
(PT) Madam President, ladies and gentlemen, I have already said it in this House and I will say it again today: the outermost regions, and in particular Madeira, my home region, in no way object to the signing of either the Geneva Agreement or the subsequent bilateral agreements. We all recognise not only their importance but also their inevitability. However, we all also know that there are winners and losers in these agreements, and the outermost regions are the clear losers in these agreements in particular, and are damaged by them.
What I cannot accept is the insistence on arguing, as the Commission did again today, that the 2006 revision of the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI) provided for this situation and that it has, therefore, already compensated producers for what was at stake here, when we know that what was considered in 2006 was a tariff of EUR 176 per tonne, and what we are now looking at is a tariff of EUR 148, EUR 114 or even EUR 75 per tonne. What we are demanding is compensation measures.
(PT) Madam President, by opening - or better still, throwing wide open - the doors of the European market to US multinationals, which now control more than 80% of the world trade in bananas, this agreement will have serious consequences that even those who are going to vote for it here are not hiding.
European producers in Portugal, Spain, Greece, Cyprus and France, who in 2008 supplied the European market with almost 600 000 tonnes, will be hit hard. The rapporteur herself admits that the agreement threatens their future existence. In this context, beyond the substance of the report, it is very serious that the Commission, while acknowledging the effects, is not providing for any specific measures to support European producers, specifically through amendments to the regulation and the budget for the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI) adopted in 2006.
Producers in the African, Caribbean and Pacific countries, who were neither considered nor present during the debating of this agreement, will also be hit hard by its consequences and the palliative measures announced will not prevent these consequences. Anyone voting for this report must take responsibility for its consequences, and there is no point in coming here to express pious and inconsequential concerns in the shape of questions and requests to the Commission and Council.
Madam President, I will try to reply directly to some questions and points which have been raised.
First of all, we have spoken here about the resolution of a conflict which can be of help to us in a multilateral agreement. In the case of the bilateral agreements negotiated with the Central American countries and certain Latin American countries, we are talking about a different context, since in this area too, the European Union has had offensive interests and has also obtained things in exchange for what it has offered.
A comment was then made about multinationals and the fact that they are the ones who profit in the ACP countries, and that the financial measures are not sufficient for the ACP countries. Of course, the European Union cannot make decisions in place of the governments of the ACP countries. It believes that a great deal can be done with the envelope that has been made available if the money is used well. Furthermore, I think that this is also the case for the outermost regions, or at least those European Union regions which produce bananas.
Mr Mato Adrover and Mr Teixeira, I can show you the figures. When I say that in 2006, in addition to the envelope that was provided for POSEI, we made calculations - and I have the figures here - I mean that we provided a tax reduction, reducing it from EUR 176 to EUR 137 in 2009. We also said that it was possible that, in the Doha negotiations, the results of which were then unknown, those taxes could fall to EUR 79 per tonne. It is for that reason that we added 8.4% to the EUR 245 million provided for the POSEI envelope. This equates to an additional EUR 22 million per year, which is specifically intended for anticipating a possible impact of this kind. It is for this reason that, according to the impact assessment, the budget calculated for POSEI in 2006 was much greater than the actual situation in 2006. I did not say that we would stop there or that we would not take into account a possible additional need for compensation. Let me make myself clear: I am prepared to carry out this analysis. Moreover, if it proves necessary, in the context of the POSEI regulation, which we are now also discussing with the Council and with you, we may contemplate additional compensation. A good part of the compensation needed has, however, already been covered. I am proving it here with figures and with calculations taken from the impact assessments. We have had many discussions with the Member States concerned, and I can tell you that, when I say something, I base it on figures.
Now, what about this money? You have talked a lot about small producers. Indeed, I think that, in these regions, including our outermost regions, we should perhaps give more protection to small producers. For a start, the POSEI money must be used primarily for small producers. This is not always the case, and perhaps at some point, when we discuss POSEI, we will have to consider proceeding with a reform, an adaptation, so that this money really is used to help restructure the sector. However, if this money which has already been allocated to POSEI, together with any compensation, were genuinely used to aid restructuring, then in addition to this compensation, we might also be able to find other solutions for these small producers within a few years. Rest assured that I am very open to seeking new solutions, possibly in the context of POSEI as well, so that this money is put to even better use.
I would just like to reply to Mr Campbell Bannerman, who has a different opinion, concerning the usefulness of this compensation. I believe that producers in the outermost regions are also European citizens and taxpayers. It seems only right to me that we should support them as far as is justified. With regard to the banana that you showed us, I think that if it had not conformed to the rules that you mention, you would not have been able to buy it. The fact that you were able to buy it means that its size and curvature conform to European standards.
So, I think I have covered the major points. In conclusion, rest assured that, in the POSEI discussions, I am always ready to look at how, based on the figures on the table, existing compensation, or possibly other types of compensation, can respond to these provocations. All in all, however, I think that this is an agreement which, as the rapporteur also said, helps us in many ways and ends a historic dispute.
President-in-Office of the Council. - (HU) Mr President, Mrs Balzani, ladies and gentlemen, Commissioner, I would like to thank the Commissioner for having already addressed several questions and concerns. Still, please allow me to mention some myself. Many have expressed concern over what will happen to ACP countries. The proposal for Banana Accompanying Measures has been created for the very reason of assisting and compensating them, and will, as we know, compensate these countries with an annual amount of approximately EUR 190 million for the heavy burdens placed on them by the cessation of the duty-free banana import regime. The other concern raised was about what will happen if we lower duties even further, and continue liberalisation. Now let us not forget that the current topic is the conclusion and strengthening of the Geneva Agreement on Trade in Bananas, and the European Parliament and the Council will still have the opportunity to discuss whether they intend to support additional free trade conventions with Andean countries and Central America later, when, of course, the Commission submits its relevant proposal.
Ladies and gentlemen, I believe that the conclusion of the banana agreement will put an end to a trade debate that has been going on for fifteen years, and this is certainly a welcome development. This outcome will strengthen the EU's negotiating position in international trade talks, especially in the ongoing Doha negotiations of the World Trade Organisation. I believe that there is a need for us to continuously keep all those concerns and questions you have voiced here in relation to solidarity - concerns which pertain exactly to the poorest countries - on the agenda, and to look for joint solutions, but to give a green light to this banana trade agreement and the law repealing the previous agreement. I therefore ask the European Parliament to decide on expressing its consent to the banana trade agreement tomorrow.
Madam President, ladies and gentlemen, I think this debate has been very interesting and has partly restated some of the anxieties and issues which we have already looked at in the Committee on International Trade.
I should like to re-emphasise an important fact that I think we lose sight of every now and then. These agreements represent the implementation of a specific commitment made by the European Union, in its role as a member of the World Trade Organisation (WTO). We must not forget this. Through these agreements, the EU is undertaking to resolve a serious problem with important countries, which it is having to sort out because it has breached the principle of non-discrimination. These are therefore agreements that restore our credibility and proper position as members of the WTO.
This agreement follows on therefore from disputes and tensions, amid a climate that will certainly have been damaging for other areas of our relationships. As a definitive settlement agreement it is trying and succeeding to create a new balance, with particular attention, as we have said and have also stated in the resolution, to countries in fragile states of development.
The accompanying measures will now certainly be monitored, and to my mind this is the most important point. It is important to have established the accompanying measures, but it will be even more important to have the evaluations of their impact and to have the commitment, which I am delighted to have heard today from the Council and the Commission, to keep constant track of the situation as it develops and above all the willingness to assist with further measures if they should prove to be necessary.
POSEI (Programme of Options Specifically Relating to Remoteness and Insularity) itself has been incorporated into the resolution as a sensitive point that must be monitored due to the delicate balance between the financial contributions made under POSEI and the new situation regarding the outermost regions. Therefore the impact of the agreements on the outermost EU regions where bananas are produced will also be monitored and watched carefully.
The Council also mentioned the need to work on transparency in the agri-food chain, which I am happy about, as it is an important point. We have been talking about producers the whole time, but there is also the major issue of banana distribution within the EU.
There are many things that must be done going forward, therefore. We need to monitor the effects of the agreements, the implementation of the accompanying measures and the suitability of POSEI to protect Europe's producers. We also need to use other instruments such as transparency in the agri-food chain and hence widen the scope of examination to take in the distribution chain as well, which has a major impact on the final cost of the fruit. We need to look at consumer protection, which is something that deserves our attention as much as all the other interests involved in this business. However, all these things, not least consumer protection, must start with the current situation and establishing the outcome of these disputes in which the EU has had to make concessions to the United States and the Latin American countries.
I hope therefore that these agreements will be adopted, because I believe they form an essential basis for making the instruments linked to the delicate balance of the banana market work and can guarantee clear practices that will benefit other interests also, such as consumer protection, which is linked to transparency in the agri-food chain. These will in turn bring improvements to the banana market and to our European producers, which are impossible without a sound basis such as that provided by finalising these disputes within the WTO, to which the European Union belongs.
To wind up the debate, a motion for a resolution has been tabled under Rule 115(5) of the Rules of Procedure.
The debate is closed. The vote will take place tomorrow at 11:30.
Written Statements (Rule 149)
The conclusion of these agreements has made it possible to bring an end to one of the most complex and longest=running disputes against the EU in the World Trade Organisation. It should be mentioned that, throughout the negotiation process, we warned the Commission of the need to take care of: - the interests and specificities of banana producers in the outermost regions, notably by increasing funding under the Programme of Options Specifically Relating to Remoteness and Insularity (POSEI), as producers' incomes and the marketing of their produce could be compromised by the pressures created by strengthening the increasing liberalisation of the global banana trade; - the interests and specificities of banana producers in the African, Caribbean and Pacific (ACP) countries. I therefore consider the conclusions of the rapporteur's recommendation - according to which the outermost regions' interests should also be considered - to be a contribution of great relevance, in that Parliament should consent to the agreements if the Commission and Council: present to Parliament, as soon as possible, an impact assessment on the consequences of the agreements for banana-producing developing countries and for the outermost regions; implement specific measures aimed at strengthening banana producers' commercial position, and adopt measures to finance a programme in favour of banana-producing ACP countries.
in writing. - (RO) On 15 December 2009, the European Union, the United States and a group of Latin American countries signed the agreement on the EU's tariffs for the banana trade. This agreement brought to a close a complicated dispute, lasting almost two decades. It shows the EU's commitment in this area and will be included in the final results of the Doha Round negotiations. Unfortunately, we are unable to savour fully this success. The approved reduction in tariffs for Latin American banana exports is likely to have an adverse economic and social impact on the group of African, Caribbean and Pacific countries whose producers do not have the same technical facilities as their competitors. This is why I welcome the financial aid programme included in the agreement, whereby ACP countries will receive EUR 190 million up until 2013 as support aimed at encouraging competitiveness and the diversification of their production. However, the European Commission must present an impact assessment of the agreement by 2020, as well as of the aid programme, along with any recommendations for extending it and providing additional financial aid.
in writing. - (FI) It is excellent that the EU has reached an agreement with the countries of Latin America and the United States over the banana dispute, which has been an emotional issue for a long time. It is better to come to an agreement than to continue rowing within the context of the World Trade Organisation. It has been claimed that the agreement and tariff reductions would favour large banana producing countries and multinational companies. It is nevertheless important to realise that in the future the interests of poor ACP countries will continue to be better compared to the countries of Latin America. Furthermore, the EU is also utilising a huge aid package to help the ACP countries diversify their economies to make them less dependent on the export of bananas. It remains to be seen whether the agreement reached now will have an effect on consumer prices in Europe. Whatever the case, the agreement is a historic one, because it shows that the EU is capable of demonstrating internal consistency and taking decisions even in awkward situations and amid tough negotiations. I will be voting in favour of the agreement.
The Geneva Agreement on trade in bananas represents an opportunity for the emerging economies of Latin America, but it also gives rise to new competition between banana producers in the African, Caribbean and Pacific (ACP) Group of States, the economic development of which essentially relies on the exploitation of their natural resources. We must therefore take care that this new competition is fair. I am also concerned about the bilateral agreements with the EU negotiated by Peru and Colombia so that they may enjoy a preferential rate of customs duty that is lower than that provided in the Geneva Agreement. In these circumstances, I consider that it is now a matter of urgency to implement the Banana Accompanying Measures contained in that agreement, which will enable the ACP countries to modernise this sector and to cope with global competition. I therefore call upon the Council to declare without delay its position on Parliament's new proposal, so that the ACP countries may benefit from the measures announced for 2010, and I ask the Commission to ensure that the social and environmental requirements are reciprocally respected by producers and exporters outside the ACP. In my opinion, this is essential if all producers are to be put on an equal footing, which is far from the case today.
The banana agreement concluded by the EU at the WTO in December 2009, which we are ratifying today, must be accompanied by support mechanisms for our producers. The reduction by the EU of tariffs on bananas imported from Latin America will put several European regions, such as the French overseas departments of Guadeloupe and Martinique, Greece, Portugal and the Spanish Canary Islands in difficulty, as they will have to cope with the opening-up of the market. That is why we will have to monitor the real impact of the financial aid, which is intended to support investment and economic diversification policies, and to strengthen the social and environmental impact. This impact assessment must tell us whether this aid is sufficient to counterbalance the new international situation in the banana market.